Citation Nr: 1036674	
Decision Date: 09/28/10    Archive Date: 10/05/10

DOCKET NO.  09-10 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for posttraumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for an acquired psychiatric 
disorder to include PTSD, major depression, an adjustment 
disorder, severe anxiety, and a bipolar disorder. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for a right hip 
disorder. 

4.  Entitlement to service connection for a right hip disorder. 

5.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss. 



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to April 1987. 

These matters come before the Board of Veterans' Appeals (BVA or 
Board) from a January 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  The 
claims file was subsequently transferred to the RO in Oakland, 
California.    

The Veteran testified before the undersigned in May 2010.  A 
transcript of the hearing is of record.  At her May 2010 BVA 
hearing, the Veteran submitted additional evidence with waiver of 
RO consideration.

With respect to the Veteran's claim for PTSD, the Board notes 
that recent case law emphasizes that a claim for a mental health 
disability includes any mental disability that may reasonably be 
encompassed by the claimant's description of the claim, reported 
symptoms, and the other information of record.  See Clemons v. 
Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in 
Clemons, the Board has recharacterized the issue to the broader 
issue of entitlement of service connection for an acquired 
psychiatric disability, as is reflected on the cover page.

In doing so, the Board acknowledges that a change in diagnosis or 
the specificity of the claim must be carefully considered in 
determining whether the claim is based on a distinct factual 
basis.  Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  In 
Boggs, the United States Court of Appeals for the Federal Circuit 
found that a claim for one diagnosed disease or injury cannot be 
prejudiced by a prior claim for a different diagnosed disease or 
injury, when it is an independent claim based on distinct factual 
bases.  However, the United States Court of Appeals for Veterans 
Claims (Court) clarified in Velez v. Shinseki, 23 Vet. App. 199 
(2009), that the focus of the analysis must be whether the 
evidence truly amounted to a new claim based upon a different 
diagnosed disease or whether the evidence substantiates an 
element of a previously adjudicated matter.

In the present case, the prior claim described above was 
specifically for PTSD, the very claim for which the Veteran now 
seeks service connection.  In other words, although the Board is 
broadening the scope of the claim, because the present claim 
turns upon the same diagnoses and factual bases as were 
considered in a prior decision, the threshold question of whether 
new and material evidence had been submitted must be addressed.

The issue of entitlement to service connection for an acquired 
psychiatric disorder, to include PTSD, major depression, an 
adjustment disorder, severe anxiety, and a bipolar disorder, and 
for a right hip disorder are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.






FINDINGS OF FACT

1.  In a rating decision issued in November 2004, the RO denied 
service connection for PTSD on the basis that the claimed 
stressor had not been verified; the Veteran did not appeal the 
November 2004 decision within one year of being notified.  

2.  In a decision dated in November 2004, the RO denied service 
connection for right hip bursitis based on the finding that 
although there was a record of treatment for right hip bursitis 
in service, no permanent residual or chronic disability was shown 
by the service treatment records or current treatment records; 
the Veteran did not appeal the November 2004 decision within one 
year of being notified. 

3.  In a decision dated in November 2004, the RO denied service 
connection for bilateral hearing loss based on the finding that 
the medical evidence did not demonstrate the claimed disorder was 
incurred in or aggravated by service;  the Veteran did not appeal 
the November 2004 decision within one year of being notified.

4.  The evidence received since the September 2006 RO decision is 
new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for PTSD. 

5.  The evidence received since the November 2004 RO decision is 
new and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for a right hip 
disorder.  

6.  The evidence received since the November 2004 RO decision, 
when viewed by itself or in the context of the entire record, 
does not relate to an unestablished fact necessary to 
substantiate the claim or raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
bilateral hearing loss. 



CONCLUSIONS OF LAW


1.  The November 2004 rating decision, which denied the Veteran's 
claim of entitlement to service connection for PTSD is final.  
38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. §§ 3.160(d), 20.201, 
20.302, 20.1103 (2009).

2.  New and material evidence has been presented since the 
September 2006 RO decision denying service connection for PTSD; 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2009).

3.  The November 2004 rating decision, which denied the Veteran's 
claim of entitlement to service connection for a right hip 
disorder is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

4.  New and material evidence has been presented since the 
November 2004 RO decision denying service connection for a right 
hip disorder; thus, the claim is reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2009).

5.  The November 2004 rating decision, which denied the Veteran's 
claim of entitlement to service connection for bilateral hearing 
loss is final.  38 U.S.C.A. § 7105 (West 2002), 38 C.F.R. 
§§ 3.160(d), 20.201, 20.302, 20.1103 (2009).

6.  The evidence received subsequent to the November 2004 RO 
decision is not new and material, and the requirements to reopen 
a claim of entitlement to service connection for bilateral 
hearing loss, have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156 (2009).



(CONTINUED NEXT PAGE)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

With respect to the claims to reopen, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and of the evidence and information that is 
necessary to establish entitlement to the underlying claim for 
the benefit that is being sought.  Kent v. Nicholson, 20 Vet. 
App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases 
for the denial in the prior decision and to provide the claimant 
with a notice letter that describes what evidence would be 
necessary to substantiate those elements required to establish 
service connection that were found insufficient in the previous 
denial.  

In this case, the Board finds sufficient evidence to reopen the 
Veteran's claims for PTSD and a right hip disorder.  Accordingly, 
assuming, without deciding, that any error was committed with 
respect to either the duty to notify or the duty to assist, such 
error was harmless and need not be further considered.  

With respect to the Veteran's hearing loss claim, the notice 
letter provided to the Veteran in August 2007 included the 
criteria for reopening a previously denied claim, the criteria 
for establishing service connection, and information concerning 
why the claim was previously denied.  She was informed that her 
claim for service connection for hearing loss had been previously 
denied based on the finding that there was no evidence a current 
hearing loss disability was incurred or aggravated by her active 
service.  She was told that she had to submit evidence that 
related to that fact.  Consequently, the Board finds that 
adequate notice has been provided, as she was informed about what 
evidence was necessary to substantiate the elements required to 
establish service connection that were found insufficient in the 
previous denial.  

Next, VA has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting her in the procurement 
of service treatment records and other pertinent treatment 
records, and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the RO obtained VA treatment records and the 
Veteran submitted private treatment records.  Further, she was 
provided an opportunity to set forth her contentions during the 
hearing before the undersigned Veterans Law Judge.

VA need not conduct an examination with respect to the claim of 
whether new and material evidence has been received to reopen 
previously denied claims of entitlement to service connection 
because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim 
to reopen only if new and material evidence is presented or 
secured.  Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed.Cir. 2003) (holding that VA need not 
provide a medical examination or medical opinion until a claim is 
reopened).  See also Woehlaert v. Nicholson, 21 Vet.App. 456 
(holding that adequacy of VA medical examination mooted upon 
Board's determination that claimant not entitled to reopening of 
claim, and conduct of VA medical examination, when claimant had 
not presented new and material evidence.)

Additionally, in May 2010, the Veteran was provided an 
opportunity to set forth his contentions during the hearing 
before the undersigned Veterans Law Judge.  In Bryant v. 
Shinseki, 23 Vet. App. 488 (2010), the U.S. Court of Appeals for 
Veterans Claims recently held that 38 C.F.R. § 3.103(c)(2) 
requires that the RO Decision Review Officer or Veterans Law 
Judge who chairs a hearing to fulfill two duties:  (1) the duty 
to fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Bryant v. 
Shinseki, 23 Vet. App. 488 (2010).  

Here, during the May 2010 hearing, the undersigned Veterans Law 
Judge enumerated the issues on appeal.  See Hearing Transcript 
(T.) at p. 2.  Also, information was solicited regarding the 
onset of hearing loss and whether there were any outstanding 
medical records available demonstrating an earlier diagnosis.  
See T. at p. 4-6.  Therefore, not only was the issue "explained 
. . . in terms of the scope of the claim for benefits," but 
"the outstanding issues material to substantiating the claim" 
were also fully explained.   See Bryant, 23 Vet. App. at 497.  
Moreover, the hearing discussion did not reveal any evidence that 
might be available that had not been submitted.  Under these 
circumstances, nothing gave rise to the possibility that evidence 
had been overlooked with regard to the appellant's claims for 
service connection for hearing loss.  As such, the Board finds 
that, consistent with Bryant, the undersigned Veterans Law Judge 
complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and 
that the Board may proceed to adjudicate the claims based on the 
current record.

Finally, neither she nor her representative has identified, and 
the record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the claim 
that has not been obtained.  Hence, no further notice or 
assistance is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a 
claim may be reopened by submission of new and material evidence.  
When a veteran seeks to reopen a claim based on new evidence, VA 
must first determine whether the additional evidence is "new" 
and "material."  

Second, if VA determines that new and material evidence has been 
added to the record, the claim is reopened and VA must evaluate 
the merits of the Veteran's claim in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).  When making determinations 
as to whether new and material evidence has been presented, the 
RO must presume the credibility of the evidence.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  

VA regulation defines "new" as evidence not previously 
submitted and "material" as evidence related to an 
unestablished fact necessary to substantiate the claim.  If the 
evidence is new and material, the question is whether the 
evidence raises a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement 
to service connection for PTSD, a right hip disorder, and 
bilateral hearing loss in January 2004.  The RO, in November 2004 
denied the Veteran's claim for PTSD, in pertinent part, based on 
the finding that the Veteran had failed to submit sufficient 
evidence to verify her alleged inservice stressor.  Her claim for 
a right hip disorder was denied on the basis that although there 
was a record of treatment in service for right hip bursitis, no 
permanent residual or a chronic disability was shown by the 
service treatment records or current medical evidence.  The 
Veteran's claim for bilateral hearing loss was denied on the 
basis that the medical evidence did not demonstrate her claimed 
condition was incurred in or aggravated by military service.  The 
Veteran did not appeal that decision within a year, and it became 
final.  The evidence of record at the time of the November 2004 
rating decision included service treatment records, VA treatment 
records, and private treatment records.  She did not timely 
appeal that decision and it became final.   38 C.F.R. § 20.1103.

The Veteran filed claims of entitlement to service connection for 
PTSD, a right hip disorder and bilateral hearing loss in July 
2007.  In January 2008, the RO denied the Veteran's claims for 
PTSD, a right hip disorder and bilateral hearing loss on the 
basis that new and material evidence had not been demonstrated.  
In a subsequent March 2009 supplemental statement of the case, a 
Decision Review Officer reopened the Veteran's claim for PTSD but 
denied it on the merits.  

Because the Board has the jurisdictional responsibility to 
consider whether it was proper to reopen the claim, regardless of 
the RO's determination on the question of reopening, the Board 
will determine whether new and material evidence has been 
received and, if so, consider entitlement to service connection 
on the merits.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed 
Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  She 
appealed. 

PTSD and Right Hip Disorder 

In regards to her claim for PTSD, the evidence added to the 
record since the September 2006 RO decision, includes VA 
treatment records, private treatment records, letters from family 
members, testimony provided at a May 2010 BVA hearing, and a 
letter from the Veteran's VA treating staff psychologist. 

Specifically, the Veteran submitted letters from her mother and 
sister.  Her sister indicated that the Veteran had called her in 
April 1985 to tell her that she had been sexual assaulted the day 
before.  A letter from her mother stated that the Veteran had 
told her in March or April 1986 that she had been sexually 
assaulted in service and became pregnant as a result.  This 
evidence is presumed credible for purposes of determining whether 
new and material evidence has been submitted to reopen the claim 
for service connection. See Justus.

Furthermore, the Veteran obtained a letter from a VA staff 
psychologist who treated her as an inpatient at a Stress Disorder 
Treatment Program between January and February 2008.  In this 
letter, the Veteran's treating psychologist indicated that the 
Veteran's sexual trauma experienced in the military was as likely 
as not the cause of her PTSD.  Given that the May 2010 VA 
psychologist has indicated that there is a relationship between 
the Veteran's diagnosis and trauma experienced during service, a 
reasonable possibility of substantiating her claim for PTSD is 
raised.  See May 2010 statement from B.B., Ph.D.

With respect to her right hip disorder claim, the Board finds 
that the pertinent evidence, received subsequent to the November 
2004 RO decision, includes  November 2007 MRI results indicating 
some hip bursitis and early degenerative joint disease, 
furthermore sacroiliitis was also noted.  Additionally, the 
Veteran testified at her May 2010 BVA hearing that she had 
suffered from hip pain between the time of her discharge and when 
she initially sought treatment at the VA, which the Board accepts 
as credible for purposes of reopening her claim.  See Transcript 
(T.) page 10.  Given that the Veteran continues to suffer from a 
diagnosed hip disorder, a reasonable possibility of 
substantiating her claim is raised.  

The Board finds that there is new and material evidence to reopen 
her claims for PTSD and a right hip disorder.  Therefore, her 
PTSD and right hip disorder claims will be reopened and remanded 
as discussed in the Remand portion of this decision.

Bilateral Hearing Loss

With regard to the Veteran's bilateral hearing loss claim, 
however, the Board finds that new and material evidence has not 
been submitted since the last final rating decision.  The 
evidence of record at the time of the last final rating decision 
in November 2004 consisted of service treatment records 
reflecting normal hearing on both her entrance and separation 
examinations and VA treatment records which were negative for 
complaints or treatment for hearing loss.  The RO essentially 
determined that the Veteran had failed to provide competent 
medical evidence that established that she had a current 
bilateral hearing loss disorder which was incurred in or 
aggravated by service. 

The evidence added to the record since the last final rating 
decision includes a September 2005 VA audiological assessment.  
Although she was diagnosed with normal hearing 250 Hz. to 1500 
Hz., sloping to a mild sensorineural hearing loss at 2000 Hz. and 
returning to normal at 3000 Hz. and above, bilaterally, hearing 
loss for VA purposes was not demonstrated. 38 C.F.R. § 3.385 
(2009).  While new, this evidence is not material, as it does not 
address the critical inquiry, i.e. the etiology of her bilateral 
hearing loss.  Therefore, this evidence does not support a claim 
to reopen.

The new evidence provided since the last final rating decision 
additionally includes the Veteran's personal statements and 
testimony asserting a relationship between her current hearing 
loss and noise exposure in the motor pool during service.  This 
evidence is essentially a repetition of the argument when her 
claim was initially considered.  Bostain v. West, 11 Vet. App. 
124 (1998) (lay hearing testimony that is cumulative of previous 
contentions considered by decision maker at time of prior final 
disallowance of the claim is not new evidence).  Moreover, such 
lay statements cannot be considered material as to the crucial 
medical question presented, whether service caused the Veteran's 
bilateral hearing loss.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2009).  
Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the 
Court noted that lay persons, such as the Veteran, are not 
competent to offer medical opinions and that such evidence does 
not provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), 
the Court noted '[l]ay assertions of medical causation . . . 
cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The 
Board is clearly aware of the relaxed standard that has developed 
over the recent years with respect to accepting lay evidence in 
lieu of a medical opinion.  However, the Board is equally aware 
of no Court decision that has overruled the holding in Routen.

Furthermore, the Board has additionally considered the Veteran's 
contention, made at her BVA hearing, that she was told at her 
separation examination that her hearing loss could be related to 
service.  See T. page 6. Although she has alleged that a medical 
professional has made this connection, a lay person's account of 
what a physician purportedly said is simply too attenuated and 
inherently unreliable to constitute medical evidence.  See 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995). 

For these reasons, the Board finds that the evidence submitted is 
not new and material, and her claim for service connection for 
bilateral hearing loss is not reopened.


ORDER

New and material evidence to reopen a claim of entitlement to 
service connection for PTSD has been received, to this extent, 
the appeal is granted.

New and material evidence to reopen a claim of entitlement to 
service connection for a right hip disorder has been received, to 
this extent, the appeal is granted.

New and material evidence not having been received, the Veteran's 
application to reopen a claim of entitlement to service 
connection for bilateral hearing loss is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  

Acquired Psychiatric Disorder-  The Veteran's claim of service 
connection for an acquired psychiatric disorder, to include PTSD, 
major depression, an adjustment disorder, severe anxiety, and a 
bipolar disorder, is based on allegations of personal assault in 
service.  Specifically, in an event akin to a "date rape", the 
Veteran asserts that another solider drugged her and then 
sexually assaulted her in April 1985.  She states that she became 
pregnant as a result of assault.  She adds that her perpetrator 
subsequently stalked her.  In an effort to protect herself, she 
began dating another soldier, who subsequently became her 
husband.  The Veteran gave birth to the child she conceived 
during the alleged April 1985 attack in January 1986.  In support 
of her appeal, she submitted a photograph of her family, which 
noticeable shows that the Veteran's oldest child is of a mixed 
race.

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) 
(conforming to the Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV)); (2) medical evidence 
establishing a link between current symptoms and an in-service 
stressor; and (3) credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. 
§ 3.304(f) (2009). 

The Board notes that a recent regulatory change has eliminated 
the requirement for corroboration of a claimed in-service 
stressor if it is related to the Veteran's fear of hostile 
military or terrorist activity.  It is necessary that a VA 
psychiatrist or psychologist, or a psychiatrist or psychologist 
with whom VA has contracted, confirms that the claimed stressor 
is adequate to support a diagnosis of PTSD and that the Veteran's 
symptoms are related to the claimed stressor, provided that the 
claimed stressor is consistent with the places, types, and 
circumstances of the Veteran's service.  See 75 Fed. Reg. 39,843 
- 39852 (July 13, 2010).  However, as the Veteran's alleged 
stressor is not related to hostile military or terrorist 
activity, these regulatory changes are not for application in 
this case.

The Board notes that the Veteran's service treatment records do 
not demonstrate treatment for, or complaints associated with 
psychiatric problems.  At her March 1987 separation examination, 
her psychiatric clinical evaluation was normal.  There is also no 
clear indication in the Veteran's personnel records that a 
personal assault occurred.  

The Veteran's uncorroborated testimony, with respect to her 
personal assault is not sufficient to verify the stressors set 
forth in this case.  The Board recognizes that the present case 
falls within the category of situations in which it is not 
unusual for there to be an absence of service records documenting 
the events of which the Veteran alleges.  See, e.g., Patton v. 
West, 12 Vet. App. 272 (1999).  In any event, the Board 
acknowledges that the relevant regulations stipulate that, if a 
PTSD claim is based on in-service personal assault, evidence from 
sources other than a veteran's service records may corroborate 
his or her account of the stressor incident.  38 C.F.R. § 
3.304(f)(5) (2010).

Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis centers, 
mental health counseling centers, hospitals, or physicians; 
pregnancy tests or tests for sexually transmitted diseases; and 
statements from family members, roommates, fellow service 
members, or clergy. 

Evidence of behavior changes following the claimed assault(s) is 
one type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes of 
depression, panic attacks, or anxiety without an identifiable 
cause; or unexplained economic or social behavior changes. 

The law provides that VA shall make reasonable efforts to notify 
a claimant of the evidence necessary to substantiate a claim and 
requires the VA to assist a claimant in obtaining that evidence.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 
3.159 (2009).  Such assistance includes providing the claimant a 
medical examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159 (2009).

The Board has considered statements provided by the Veteran's 
sister and mother corroborating the Veteran's stressor.  A 
January 2009 statement submitted by her sister indicates that the 
Veteran called her in April 1985 to tell her she had been 
sexually assaulted while out with fellow soldiers one night.  She 
further reported that the Veteran had subsequently called her in 
June 1985 to tell her that she had become pregnant as a result of 
the rape.  A December 2008 letter submitted by the Veteran's 
mother indicates that the Veteran did not tell her she was 
pregnant until after the baby was born.  She stated that the 
Veteran explained to her that it was because she was considering 
giving the baby up for adoption. 

The Board has additionally considered a September 2007 statement 
submitted by the Veteran's daughter.  The daughter indicated that 
she was informed by her mother in her teen years that her father 
had raped her mother who was also active duty at that time.  She 
stated that she was "literally the black sheep in [the] 
family."  A September 2007 statement from the Veteran's son 
reflects the same story.   Again, the Board notes that a 
photograph submitted by the Veteran shows that she and her 
children are Caucasian, and that her daughter is of a mixed race.

The Board notes that an April 1985 service treatment record 
indicates that the Veteran sought treatment for a "pap smear to 
be done as soon as possible."  She additionally requested oral 
contraceptives at that time.  A June 1985 service treatment 
record indicates that the Veteran sought treatment for a possible 
pregnancy at that time.  A January 1986 service treatment record 
confirms that the Veteran gave birth to a baby girl at that time.  

The Board has additionally considered a May 2010 letter from a 
staff psychologist who treated her as an inpatient at a Stress 
Disorder Treatment Program between January and February 2008.  In 
this letter, the Veteran's treating psychologist indicated that 
the Veteran's sexual trauma experienced in the military was as 
likely as not the cause of her PTSD.  The Board finds the VA 
treating practitioner's statement is an "indication" that her 
disorder may be associated with service, but that there is 
insufficient competent evidence on file for the VA to make a 
decision on the claim.  

Based on the foregoing, the Veteran should be scheduled for a VA 
psychiatric examination by a medical professional with 
appropriate expertise to determine the likelihood that the 
alleged personal assault during service occurred, and if so, 
whether any current acquired psychiatric disorder is related to a 
personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

Right Hip Disorder-  Service treatment records reflect that the 
Veteran was treated in July 1984 for pain in her right hip.  A 
treatment record dated the next day, revealed a diagnosis of 
right hip extensor/abductor strain.  Another July 1984 treatment 
record noted a diagnosis of right trochanteric bursitis.  A 
treatment record completed about a week later noted a diagnosis 
of "improving r[ight] trochanteric bursitis."  An X-ray 
completed that month revealed a normal right hip.  An August 1984 
service treatment record revealed continued complaints of right 
hip pain.  The Veteran was diagnosed with trochanteric bursitis 
of the right hip. 

A September 1984 treatment record indicated that the Veteran was 
returning from convalescent leave for care of her right 
trochanteric bursitis.  Right hip bursitis was also noted in an 
October 1984 service treatment record.  A March 1987 health 
questionnaire, signed by the Veteran just prior to discharge from 
service, indicated that she had bursitis in her right hip and 
that it had to be treated with a series of cortisone treatments 
followed by two cortisone shots between July and November 1984.   
Her March 1987 separation examination revealed normal clinical 
evaluations. 

Post-service records reflect that the Veteran sought treatment 
for right hip pain in November 2005.  She reported intermittent 
pain since the 1980's.  She was diagnosed with a history of right 
hip injury with chronic worsening pain.  A September 2005 X-ray 
revealed no bone joint abnormality of the right hip.  However, an 
MRI of the hip, completed in November 2007, revealed some hip 
bursitis and early degenerative joint disease.  Sacroiliitis was 
also noted.  Hip pain was reported in January and February 2008 
VA treatment records.  A February 2008 treatment record notes 
that the Veteran was taking medication for hip pain. Further, she 
assert that she has suffered from hip pain between her discharge 
and when she first sought treatment at the VA.  See T. page 10.  

Based on documentation of some treatment in service, and current 
treatment for her disorder, along with allegations of continuity 
of symptomatology, the Board finds that a remand of the claim of 
service connection for a right hip disorder is necessary.  38 
U.S.C.A. § 5103A(d)(2); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).

VA Treatment Records-  The Veteran testified at her May 2010 BVA 
hearing that she was currently being treated for her right hip 
bursitis at VA Palo Alto Health Care System. See T. page 10.  
With respect to her PTSD, she testified that she was currently 
being treated at the Modesto Clinic, Livermore and VA Palo Alto 
Health Care System.  See T. page 19.  While on remand, any 
treatment records from such facilities dated from February 2008 
to the present should be obtained.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA outpatient treatment records 
from the Modesto Clinic, Livermore and VA 
Palo Alto Health Care System beginning in 
February 2008.  Any negative search result 
should be noted in the record. 

2.  Following the development set forth 
above, schedule the Veteran for a VA 
psychiatric examination.  Following an 
examination of the Veteran, review of the 
relevant service records and other evidence 
in the claims file, the psychiatrist is 
asked to opine whether it is at least as 
likely as not (a 50 percent probability 
of greater)  that the Veteran's claimed 
in-service personal assault of being 
drugged and then sexually assaulted, 
resulting in a pregnancy, occurred.  

If the psychiatrist is of the opinion that 
a personal assault occurred, the 
psychiatrist should then state whether the 
Veteran has PTSD, or any other acquired 
psychiatric disorder, as a result of such 
assault in service.

If the examiner determines that there is 
inadequate evidence to support the 
occurrence of the in-service personal 
assault or determines that the clinical 
evidence does not support a diagnosis of 
PTSD or psychiatric disorder due to the 
assault, the examiner should list all 
diagnosed psychiatric disorders and 
specifically state whether it is at least 
as likely as not (a 50 percent 
probability of greater) that any 
diagnosed psychiatric disorder had its 
onset in service or is otherwise 
etiologically related to the Veteran's 
service, including any incident of service.  

The claims file must be made available to 
and reviewed by the examiner.  The 
psychiatrist must provide a complete 
rationale for all opinions offered.  In 
this regard, the examiner should note 1) 
the Veteran's alleged service stressor, 
which is found in written statements and in 
her Board hearing transcripts; 2) service 
records; and 3) medical reports and 
statements of record.  

A complete rationale should be provided for 
all requested opinions.  If the 
psychiatrist finds it impossible to provide 
any part of the requested opinions without 
resort to pure speculation, he or she 
should so indicate and provide a rationale 
as to why such a finding is made.

3.  Schedule the Veteran for an examination 
to evaluate the relationship between her 
right hip disorder and active duty service.  
The examiner is asked to provide an opinion 
as to whether it is at least as likely as 
not (a 50 percent probability of 
greater) that any current right hip 
disorder is causally related to service.  

Any opinion offered should be accompanied 
by a clear rationale consistent with the 
evidence of record, to include consider of 
symptomatology exhibited during service.  
The claims file must be reviewed in 
conjunction with the examination.  

4.  Upon completion of the above, 
readjudicate the issues on appeal.  If any 
benefit sought on appeal remains denied, 
the Veteran and her representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


